11/30/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 21-0464


                                         OP 21-0464
                                                                               FLED
LYLE PERRY TAGGART,
                                                                                NOV 3 0. 2021
                                                                              Bowen Greenwood
               Petitioner,                                                  Clerk of Supreme Court
                                                                               State of Montana


       v.
                                                                      ORDER
 JIM SALMONSEN,
 Warden, Montana State Prison, Deer Lodge,

               Respondent.


       Lyle Perry Taggart has filed a Petition for Rehearing of this Court's October 5, 2021
Order denying him habeas corpus relief. Taggart states that he "was only to serve 20 years
as a sentence, per PFO only." He contends that this Court's recent Order conflicts with a
2014 decision where we granted him habeas corpus relief in part to correct his invalid
sentence as a persistent felony offender (PFO).               See Taggart v. Salmonsen,
No. OP 14-0558, Order (Mont. Oct. 22, 2014) (hereinafter the 2014 decision). Calling the
2014 decision the law of the case, he asserts that "[t]he only legal sentence in Taggart's
original [judgment] was the 20 year PFO sentence imposed . . . ." Taggart argues that he
cannot be resentenced twice for the same offense, yet he requests that this matter be
remanded again.
       M. R. App. P. 20(1)(a) provides the three criteria for this Court to "consider a
petition for rehearing . . . :"
            (i) That it overlooked some fact material to the decision;
            (ii) That it overlooked some question presented by counsel that would
                  have proven decisive to the case; or
            (iii) That its decision conflicts with a statute or controlling decision not
                  addressed by the supreme court.

M. R. App. P. 20(1)(a)(i)-(iii). Pursuant to M. R. App. P. 20(1)(d), a petitioner must
demonstrate extraordinary circumstances when this Court denies a petition for relief
      Taggart never received "only" a twenty-year sentence. Taggart received three
sentences in June 1999, when the Custer County District Court sentenced him for felony
sexual intercourse without consent, felony sexual assault, and a PFO, resulting in a total
sentence of 100 years.
       Our recent Order in this matter does not conflict with the 2014 decision. The
District Court resentenced Taggart, removing the sentence for a PFO, in December 2014.
The District Court resentenced Taggart to Montana State Prison for sixty years for
sexual intercourse without consent and to a consecutive forty-year term for sexual assault.
We pointed this out in our October 5, 2021 Order and concluded that:
      Taggart has not demonstrated an illegal sentence. While Taggart's total
      sentence remains 100-year prison term, none of his sentence constitutes a
      PFO sentence. The original infirmity has been remedied. Taggart is not
      entitled to habeas corpus relief. Section 46-22-101(1), MCA.

Taggart v. Salmonsen, No. OP 21-0464, Order, at 2 (Mont. Oct. 5, 2021).

       This Court has addressed Taggart's arguments before with the denial of his previous
petition. Taggart brings nothing new here except a misapplication of various legal
doctrines in his petition for rehearing. He has not demonstrated that this Court overlooked
any material fact or any legal question. He has not shown that our recent decision conflicts
with any law or the 2014 decision. Taggart has not demonstrated any extraordinary
circumstances to warrant rehearing. Accordingly,
       IT IS ORDERED that Taggart's Petition for Rehearing is DENIED and
DISMISSED.
       The Clerk is directed to provide a copy of this Order to counsel of record and
Lyle Perry Taggart personally.
      DATED this 3 a day of November, 2021.




                                                               Chief Justice


                                             2
    2'-g-             15---
        :.._..,.

            Justice    n4°-----.




3